EXHIBIT 10.3
FIRST AMENDMENT TO
COOPER INDUSTRIES, LTD.
AMENDED AND RESTATED
DIRECTORS’ STOCK PLAN
(November 4, 2008 Restatement)
WHEREAS, the Company maintains the Cooper Industries, Ltd. Amended and Restated
Directors’ Stock Plan – November 4, 2008 Restatement (the “Stock Plan”); and
WHEREAS, the Company’s Board of Directors has approved amending the Stock Plan
to eliminate income deferrals under the Stock Plan other than for Restricted
Stock Units, amend the vesting period for Restricted Stock Units to provide that
Restricted Stock Units will vest 100% when a director ceases to serve on the
Board, and clarify that all Restricted Stock Units granted to a director are
credited to the director’s account so as to be eligible for dividend equivalent
accruals;
RESOLVED, effective as of February 9, 2009, the Stock Plan is hereby amended as
follows:

  1.   The following sentence shall be added at the end of Section 5.1 of the
Stock Plan:         Notwithstanding any other provision of this Plan, no
Deferral Election may be made with respect to any Stock Award with a Grant Date
after January 2, 2009.     2.   Section 6.1 of the Stock Plan is hereby amended
in its entirety to read as follows:         Each Restricted Stock Unit
represents the right to receive one share of Common Stock upon the Participant
ceasing to serve on the Board for any reason (“Restricted Stock Unit”). A
Participant cannot exchange his or her Restricted Stock Units for shares of
Common Stock prior to such Participant ceasing to serve on the Board. The
Company shall maintain on behalf of each Participant an account and credit to
the account any Restricted Stock Units granted to such Participant. Restricted
Stock Units shall remain unvested while a Participant continues to serve on the
Board. When a Participant ceases his or her service on the Board for any reason,
all unvested Restricted Stock Units shall immediately vest as of the date of the
Participant’s Separation from Service.

COOPER INDUSTRIES, LTD.

         
By:
  /s/ James P. Williams
 
James P. Williams    
 
  Senior Vice President    
 
  Human Resources    

